DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8, 11-13, 15-17 and 19 allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not reasonably disclose, teach or suggest the obviousness of an ejection mechanism of a forming mold configured to form a molded product by use of a fixed-side die and a movable-side die, the ejection mechanism comprising: an ejector plate; and a retaining unit comprising: a first member configured to be movable, and to function as an ejector pin, and to push out an undercut processing mechanism of the forming mold in combination with the limitations of the independent claim.
The closest prior art of record is Heilman et al. (US4573902A), herein Heilman. Heilman teaches: a first member configured to be movable and to function as an ejector pin [Fig. 8, #161]; a second member used in a fixed state and fixed to the ejector plate [Fig. 8, #177. #177 is fixed to plate #216]; and a pressing unit [Fig. 8, #173] directly attached to the first member [Fig. 8, shows #173 attached to #161], the pressing unit being configured to press the second member and engage the first member with the second member [See Fig. 8 and 9, #173 engages #161 and #177 through #181], wherein the pressing unit is configured to release the engagement with the second member so that the first member is allowed to move [See Fig. 8 and 9, #161 is allowed .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHA ANN THOMAS whose telephone number is (571)272-3219. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/A.A.T./Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741